Citation Nr: 1402619	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for a mood disorder after March 21, 2007, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from October 1980 to December 1980. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007, rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  Jurisdiction now rests with the Louisville, Kentucky RO.

In a May 2012 decision, the Board granted an initial rating of 70 percent disabling, but no higher, for the Veteran's service connected mood disorder from March 21, 2007.  It was held that there was no basis for extraschedular consideration at that time.  The claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was remanded for further development.  The Veteran filed an appeal with the U.S. Court of Appeals for Veterans Claims (Court) regarding the denial of a rating higher than 70 percent disabling for the Veteran's service connected mood disorder.  In a June 2013 order, the Court granted the Joint Motion for Remand and returned the matter to the Board for further consideration. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In accordance with the May 2013 Joint Motion for Remand and June 2013 Court order, the Board must remand the issue on appeal.  To that end, the Veteran appeals the denial of a rating higher than 70 percent disabling for mood disorder, to include on an extraschedular basis.  In the Joint Motion for Remand, it was determined that the Board erred in its May 2012 decision when it remanded the issue of TDIU for further development to include obtaining additional information regarding the Veteran's employability but did not remand the issue of extraschedular consideration.  In view of the parties, the Board erred when it considered that the record was sufficient to decide the issue of referral of extraschedular consideration but then remand the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

The RO should, in conjunction with adjudication of the TDIU issue, consider the issue of a rating in excess of 70 percent for the psychiatric disorder, to include whether referral for extraschedular consideration is warranted.  If such action does not resolve this claim to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  Thereafter, the appellant's claim should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

